Citation Nr: 0727240	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  That rating decision granted an 
increased rating of 70 percent for the veteran's service-
connected PTSD.  A November 2005 rating decision denied 
entitlement to TDIU.

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

A motion to advance this case on the Board's docket, was 
granted by the Board for good cause in August 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
anxiety, depressed mood, nightmares, sleep disturbance, 
hypervigilance, intrusive thoughts, and a Global Assessment 
of Functioning Scale (GAF) score predominantly between 40 and 
50.  The veteran's PTSD renders him unemployable and is 
productive of total occupational and social impairment.

2.  The veteran has been awarded a 100 percent disability 
rating for PTSD.  

3.  The grant of a 100 percent evaluation for the service- 
connected PTSD renders moot the claim for entitlement to 
TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The issue of entitlement to TDIU is moot. 38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.101 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Without deciding whether the 
notice and assistance requirements have been satisfied in the 
present case, the veteran can not be prejudiced by this 
decision since it represents a complete grant of the benefit 
sought on appeal.   See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  Increased Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

In June 2005, the veteran filed a claim for an increased 
disability rating for his service-connected PTSD.  A 
September 2005 rating decision granted an increased rating of 
70 percent effective back to the date of receipt of claim of 
increased rating.  The veteran contends that he warrants a 
100 percent disability rating for his PTSD.  

The veteran served in combat in the Navy during World War II.  
In September 2005, a VA examination of the veteran was 
conducted.  The examiner noted that the claims folder was not 
available.  The veteran reported that he was retired from 
work.  The veteran reported having nightmares and sleep 
disturbance along with intrusive thoughts of his inservice 
stressors.  Upon mental status examination, his mood appeared 
to be dysphoric and his affect was constricted.  His social 
adapatability and interactions with others appeared to be 
considerably impaired.  His ability to maintain employment, 
perform job duties in a reliable, flexible and efficient 
manner also appeared to be considerably impaired.  The 
diagnosis was PTSD and a depressive disorder not otherwise 
specified.  A GAF score of 52 was assigned.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning, 
e.g., few friends, conflicts with peers or co-workers).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

In September 2006, another VA examination of the veteran was 
conducted.  The examiner noted that the veteran had 
previously been diagnosed with Alzheimer's type senile 
dementia.  Again the veteran reported having anxiety, sleep 
disturbance, and nightmares.  Affect was depressed and 
tearful throughout the examination.  The diagnosis was PTSD 
and cognitive disorder.  A GAF of 50 was assigned.  A GAF 
score of 41 to 50 is defined as reflecting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  The examiner specifically 
indicated that the veteran's Alzheimer's Disease was not 
reflected in the GAF assigned, but then indicated that the 
PTSD only resulted in mild degree of impairment and social 
functioning.  The Board notes that this assessment of mild 
impairment appears to be inconsistent with the GAF assigned.  

VA outpatient treatment records for the period from 2005 to 
the present reveal that the veteran requires treatment with 
medication and therapy on a regular basis to treat his 
service-connected PTSD.  One record reveals a GAF of 40, 
while the majority of records reflect GAF scores between 45 
and 48.  

The veteran's service-connected PTSD is rated at a 70 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  A 70 percent disability rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411.   A 100 percent 
disability rating for psychiatric disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The Board acknowledges the evidence of record reveals that 
the veteran is over 80 years old and retired from work at age 
62.  The evidence also shows the presence of slight cognitive 
impairment resulting from age related senility.  However, 
evidence does show that he requires regular treatment with 
therapy and medication for his PTSD symptoms of anxiety, 
sleep disturbance, and nightmares.  Moreover, the majority of 
the medical evidence of record reveals that the veteran's GAF 
score has ranged from 40 to 52, with scores of 45 to 50 being 
the most consistently assigned by VA medical providers.  A 
GAF score of 41 to 50 is defined as serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter or any serious impairment in social, occupational, 
or school functioning, such as no friends, unable to keep a 
job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM 
DSM-IV, 46-7 (1994)(emphasis added).  

The medical opinion of the examiner in the 2006 VA 
examination was that the veteran's senility did not affect 
the GAF assigned.  The evidence of record reveals that the 
PTSD has been at essentially the same level of impairment 
ever since the claim for an increased rating in 2005, and 
that it has been at a level that would render the veteran 
unable to keep a job.  An inability to work or keep a job is 
total occupational impairment as contemplated by the rating 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
evidence of record reveals that the veteran has an inability 
to work, total occupational impairment, resulting from the 
psychiatric symptoms of his service-connected PTSD.  As such, 
this disability is properly rated at a 100 percent disability 
rating.  Accordingly, an increased rating of 100 percent for 
PTSD is granted.  

II.  TDIU

Concerning the issue of entitlement to TDIU, the Board 
observes that by this decision, the Board has granted a 100 
percent disability rating for PTSD.  That claim for an 
increased rating was filed with VA in June 2005 and the 
veteran's claim for TDIU appears to stem from that same 
claim.  

The Board has granted a 100 percent schedular rating for 
PTSD.  When a veteran is in receipt of a 100 percent 
schedular rating he is not eligible for a TDIU.  Green v. 
West, 11 Vet. App. 472, 476 (1998).  As the claim for an 
increased rating and TDIU appear to stem from the same claim, 
no further claim or controversy exists with respect to the 
TDIU claim.  See Green v. West, 11 Vet. App. 472 (1998); 
Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994); VA O.G.C. 
Prec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for 
TDIU may not be considered when a schedular 100-percent 
rating is already in effect).

Accordingly, the decision awarding a 100 percent schedule 
evaluation for PTSD has rendered moot the administrative 
claim for entitlement to TDIU on appeal to the Board.  
Therefore, having resolved the veteran's claim in his favor, 
there is no longer a question or controversy remaining with 
respect to entitlement to TDIU.  38 C.F.R. § 3.4 (2006).

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation. 38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The claim for entitlement to TDIU is moot, and therefore 
dismissed without prejudice.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


